DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 25-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-11, 13, 14 of U.S. Patent No. 10,543,332 in view of D’Souza et al (US 2010/0108072). Regarding claim 21 of the application, claim 1 of the patent discloses:
A patient interface configured for sealed delivery of a supply of pressurized, breathable gas at a continuously positive pressure with respect to ambient air pressure to a patient’s nares (claim 1, lines 17-20), the patient interface being configured to maintain a therapeutic pressure in a range of about 4 cmH20 to about 30 cmH2O above ambient air pressure in use, throughout the patient’s respiratory cycle, while the patient is sleeping, to ameliorate sleep disordered breathing (claim 1, lines 20-25), said patient interface comprising:
a frame member comprising a gas washout vent configured to allow a flow of patient exhaled CO2 to an exterior of the patient interface to minimize rebreathing of exhaled CO2 by the patient (claim 1, lines 26-29);
a cushion member configured to deliver the supply of pressurized, breathable gas to the patient’s nares (claim 1, lines 30-31), the cushion member further comprising;
seal-forming structure and a plenum chamber at least partly forming a gas chamber, the seal-forming structure being configured to seal against the patient’s face around both nares at an inferior periphery of the patient’s nose such that the seal-forming structure contacts the patient’s face below the bridge of the nose, at lateral sized of the patient’s nose, and at the patient’s upper lip, the seal-forming structure being configured not to enter the patient’s nares in use, and the seal-forming structure having no undercushion (claim 1, lines 33-42); and
a retaining structure configured to releasably engage with the frame member to releasably secure the seal-forming structure and the plenum chamber to the frame member (claim 1, lines 44-47); and
positioning stabilizing structure configured to maintain the seal-forming structure in sealing contact with the patient’s face while maintaining the therapeutic pressure at the patient’s nares (claim 1, lines 48-51); 
wherein the seal-forming structure and the plenum chamber are made from one piece of a first material and the retaining structure is made from a second material, the fist material being silicone and the second material being silicone with a higher durometer than the first material, such that the retaining structure is more rigid than the seal-forming structure and plenum chamber (claim 1, lines 52-59); and
wherein the plenum chamber further comprises a sealing lip, the sealing lip being configured such that an increase in air pressure within the gas chamber increases a sealing force against the frame member (claim 1, lines 60-64).
Claim 21 of the application differs from claim 1 of the patent in that the last clause of claim 21 of the application calls for the sealing lip to be configured to contact the frame member such that increase in air pressure within the gas chamber increases a sealing force of the sealing lip, specifically, against the frame member.  D’Souza teaches a mask for delivery of breathing gas to a patient, the mask including a gas chamber having a lip that abuts the frame such that increased air pressure in the gas chamber increases a sealing force of the lip against the frame member (page 5, para. 0111). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lip of claim 1 of the patent to be configured to contact the frame such that an increase in air pressure increases a sealing force of the lip against the frame as taught by D’Souza to provide additional means to prevent gas from leaking out of the mask and ensure that the patient is receiving the proper air flow.
The dependent claims correspond to the patent claims as listed below:
Application
21
22
25
26
27
28
29
30
31
32
33
10,543,332
1
2
9
10
5
11
6
7
8
13
14


Allowable Subject Matter
Claims 21-40 are allowable over the prior art of record, but for the double patenting rejection above.
Claims 23, 24, 34-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the independent claim includes all of the features of claim 1 of patent US 10,543,332 as discussed above with regard to the double patenting rejection.  Therefore, claim 21 is allowable for similar reasons.  The reasons for allowance can be found in the Notice of Allowance in parent application 14/760,808 mailed 9/9/2019.  The closest prior art of record can be found in the prosecution history of that application, including Handke (US 5724965), D’Souza (US 2010/0108072), Skipper (US 2011/0088699), and Berthon-Jones (US 5704345).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783